Citation Nr: 1107981	
Decision Date: 02/11/11    Archive Date: 03/09/11

DOCKET NO.  09-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to irritable bowel syndrome.  

2.  Entitlement to an initial compensable disability rating for 
right ear hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Esquire


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 
2008.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Roanoke, 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in December 2010.  A transcript 
of that hearing has been associated with the claims file.  During 
this hearing the Veteran and his agent testified that a notice of 
disagreement (NOD) for the issue of service connection for post 
traumatic stress disorder (PTSD) was filed in November 2010, 
however, as neither the NOD nor a Statement of the Case (SOC) 
addressing the issue of service connection for PTSD have been 
associated with the evidence of record, the Board does not have 
jurisdiction over this matter.  

The issues of service connection for hypertension and an initial 
disability rating in excess of 10 percent for irritable bowel 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The objective medical evidence reveals the Veteran has Level I 
hearing in the right ear and Level I hearing in the left ear.


CONCLUSION OF LAW

The requirements for a compensable disability rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in the 
September 2008 rating decision, he was provided notice of the 
VCAA in March 2008.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  The Veteran also received notice in March 2008, 
pertaining to the downstream disability rating and effective date 
elements of his claim, and was furnished a SOC in January 2009 
with subsequent re-adjudication in a November 2011 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for right ear 
hearing loss has been established and an initial rating for this 
condition has been assigned.  Thus, the Veteran has been awarded 
the benefit sought, and such claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 
U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service connection 
for right ear hearing loss and assigning an initial disability 
rating for this condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 38 C.F.R. 
§ 3.159(b) (2010) (amended to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a SOC that addressed the initial rating assigned for his 
right ear hearing loss , included notice of the criteria for a 
higher rating for that condition, and provided the Veteran with 
further opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim(s) in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, a private medical 
record, VA outpatient treatment reports, a VA examination and 
statements and testimony from the Veteran, his mother and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be relevant 
to the issues on appeal, and that VA has satisfied the duty to 
assist.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for 
an established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  See Powell v, 
West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found 
- this practice is known as "staged ratings."  See id. at 126.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 0 percent 
(noncompensable) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies 1000, 
2000, 3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated from 
Level I for essentially normal hearing acuity through Level XI 
for profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with the 
results of a pure tone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by intersecting 
the vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone decibel 
loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

Effective June 10, 1999, pertinent regulatory changes were made 
to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  
The provisions of 38 C.F.R. § 4.86(a) now provide that, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now 
provide that, when the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current right ear 
hearing loss is worse than the noncompensable disability rating 
presently assigned.  In particular, he testified in the December 
2010 video conference hearing that he cannot hear a normal 
conversation and has difficulty with background noise, including 
having other people talking around him while in conversation.  
During this hearing, his mother testified that he has two 
children whom he could not hear in conversation and had to ask 
them to repeat their conversation on a daily basis.  She also 
testified that she has observed the Veteran asking people to 
repeat themselves and, while driving, when she sits on his right 
side, he cannot hear the conversation.  

Service treatment reports reflect that audiograms were performed 
in September 2007 and October 2007, within a year of the 
Veteran's claim.  Audiometric testing in September 2007 revealed 
that the hearing threshold levels in decibels in the right ear 
were 10, 10, 0, 40 and 60 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, the 
hearing threshold levels in decibels were 10, 5, 5, 10 and 5, 
respectively.  Audiometric testing in October 2007 revealed that 
the hearing threshold levels in decibels in the right ear were 
10, 10, 5, 40 and 65 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, the 
hearing threshold levels in decibels were 10, 10, 5, 15 and 10, 
respectively.  A follow-up audiogram, also held on the same day 
as the initial October 2007 audiometric testing revealed that the 
hearing threshold levels in decibels in the right ear were 10, 
10, 0, 35 and 55 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, the 
hearing threshold levels in decibels were 10, 5, 5, 15 and 10, 
respectively.  Maryland CNC speech recognition scores were not 
noted with any of these results.  

In the January 2008 separation examination, audiometric findings 
from February 2004 and October 2007 were reported and Veteran's 
summary of defects and diagnoses included right hearing loss.  In 
the January 2008 report of medical history, the Veteran reported 
having hearing loss or the use of a hearing aid and the service 
department examiner elaborated that this included hearing in the 
right ear, that the Veteran failed a hearing test three times, 
and that he had decreased hearing in the right ear with audiogram 
worse at high frequencies.  

In an April 2008 VA audiological examination, the Veteran 
reported that he first noticed hearing loss in approximately 2006 
which was measured in examinations prior to his discharge 
physical.  He also reported a negative history of ear drainage, 
vertigo, and ear surgery.  The Veteran had ear pain at times on a 
level of four out of ten.   He reported noise exposure from 
combat in service, moderate occupational noise exposure as a 
civilian with the use of hearing protection, and no history of 
hunting or use of firearms on a recreational basis.  Audiometric 
testing revealed that the hearing threshold levels in decibels in 
the right ear were 10, 15, 5, 40 and 60 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 5, 5, 5, 
10 and 10, respectively.  The average pure tone threshold is 30 
decibels for the right ear and 8 decibels for the left ear.  
Maryland CNC speech recognition scores were 92 percent in the 
right ear and 100 percent in the left.  The Veteran was diagnosed 
with hearing acuity within normal limits through 2000 Hertz, 
sloping to a mild to moderate high frequency sensorineural 
hearing loss from 3000 to 8000 Hertz in the right ear.  He was 
also diagnosed with hearing acuity within normal limits with mild 
loss at 6000 Hertz in the left ear.  Word recognition scores were 
noted to be good bilaterally and subjective tinnitus was found to 
be present.  

In a January 2011 private audiology evaluation, the Veteran 
reported that his hearing evaluation at the time of his discharge 
from service demonstrated hearing loss in both ears.  The Veteran 
reportedly had difficulty hearing normal conversations, 
especially in the presence of background noise, and also reported 
tinnitus.  A physical examination was unremarkable.  Tympanometry 
results indicated a normal middle ear pressure and eardrum 
mobility in both ears.  Audiometric testing revealed moderate to 
severe high frequency sensorineural hearing loss in the right ear 
with a four frequency pure tone average of 21 decibels and mild 
high frequency sensorineural hearing loss in the left ear with 
four frequency pure tone average of 10 decibels.  Maryland CNC 
speech recognition scores were 92 percent in the right ear and 96 
percent in the left.  

The private audiologist found that the Veteran had an asymmetric 
high frequency sensorineural hearing loss.  He also noted that 
the moderate to severe loss in the right ear contributed to 
difficulty hearing, especially in the presence of background 
noise and the presence of tinnitus was also distracting and 
further degraded his hearing in acoustically challenging 
environments.  Pointing to the VA regulations, the private 
audiologist noted that the Veteran had a Roman numeral 
designation of hearing impairment of I for both ears which 
resulted in a percentage of hearing impairment of 0 and that 
tinnitus had a percentage of impairment of 10.  Finally, the 
private audiologist found that the effects of high frequency 
hearing loss were difficult to quantify using the percentage of 
impairment based on the four frequency averages, that the Veteran 
certainly felt that the asymmetric loss in multiple environments, 
and the Veteran would continue to struggle to hear in the 
presence of background noise.  

Applying the findings from the VA examination and private 
audiology examination to Table VI in 38 C.F.R. § 4.85 yields a 
finding of Level I hearing loss in the right ear and Level I 
hearing loss in the left ear.  An application of all of these 
hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields 
a 0 percent disability rating for the Veteran's right ear hearing 
loss.  See 38 C.F.R. § 4.85.  Therefore, according to the 
applicable rating standards, the Veteran still only meets the 
criteria for a noncompensable, 0 percent disability rating.  An 
exceptional pattern of hearing under 38 C.F.R. § 4.86 has not 
been shown and that regulation is not applicable.  

Because the law provides specific requirements in terms of pure 
tone threshold averages and speech discrimination test results 
for each percentage rating, the assignment of a disability rating 
higher than 0 percent or noncompensable, utilizing the provisions 
of 38 C.F.R. § 4.7, is not appropriate at any time since the 
effective date of service connection for the Veteran's right ear 
hearing loss on February 23, 2008.  The April 2008 and January 
2011 audiological test results clearly fall within the parameters 
for a noncompensable, 0 percent, rating but no more for the 
Veteran's right ear hearing loss.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 
6100 (2010).  

The Board finds that the Veteran was granted an adequate VA 
examination in April 2008 which considered both the Veteran's 
statements regarding his current right ear hearing loss 
disability and the results of audiometric testing in applying the 
rating criteria.  The Board notes that during this examinations, 
the Veteran claimed that he first noticed hearing loss in 
approximately 2006 which was measured in examinations prior to 
his discharge physical, he had a negative history of ear 
drainage, vertigo, and ear surgery, he had ear pain at times on a 
level of four out of ten, he had noise exposure from combat in 
service, he had moderate occupational noise exposure as a 
civilian with the use of hearing protection, and he had no 
history of hunting or use of firearms on a recreational basis.  
Moreover, the audiometric testing results in this examination 
were consistent with and supported by the subsequent private 
audiology evaluation in January 2011, which was submitted by the 
Veteran and his private attorney.  In this case, the private 
audiologist also considered the Veteran's reports of difficulty 
hearing normal conversations, especially in the presence of 
background noise and the private audiologist found that, based 
upon the rating criteria, the Veteran had a Roman numeral 
designation of hearing impairment of I for both ears which 
resulted in a percentage of hearing impairment of 0 and that 
tinnitus had a percentage of impairment of 10.  As such, any 
inadequacies of the VA examination are not prejudicial to the 
Veteran's claim for an increased rating.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

With respect to the lay statements presented by the Veteran and 
his mother that he cannot hear a normal conversation and has 
difficulty with background noise, including having other people 
talking around him while in conversation, and with respect to his 
agent's statements during the December 2011 video conference 
hearing questioning the accuracy of the audiometric testing in 
the April 2008 VA examination, the Board finds that the VA 
examination was adequate for rating purposes, as it did not 
reflect any symptoms which were noticeably different in severity 
from those symptoms reported throughout the record, did not 
indicate a worsening in hearing loss such that a new VA 
examination would be warranted.  Consequently the VA examination 
findings were also supported by the January 2011 private 
audiological evaluation submitted by the Veteran and his agent 
which demonstrated no objective findings of any significant 
degree of worsening in the Veteran's right ear hearing loss.  

The Board also recognizes the January 2011 private audiologists 
findings that the effects of high frequency hearing loss were 
difficult to quantify using the percentage of impairment based on 
the four frequency averages, that the Veteran certainly felt that 
the asymmetric loss in multiple environments, and the Veteran 
would continue to struggle to hear in the presence of background 
noise, however, the objective findings upon clinical evaluation 
do not demonstrate any such worsening of the Veteran's right ear 
hearing loss such that would warrant a higher disability rating 
as prescribed by the rating criteria.  

The Board recognizes the Veteran's apparent dissatisfaction with 
the disability rating assigned and the conclusions made by the 
January 2011 private audiologist regarding the difficulty of 
quantifying the Veteran's hearing loss using the percentage of 
impairment based on the four frequency averages.  However, 
pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the numerical data 
generated from the veteran's audiological examinations.  See 
Lendenmann, 3 Vet. App. at 349.  In this regard, the Board 
exercises no discretion, and simply must apply the test score 
numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
accord Lendenmann, supra, at 349.  As noted above, the Board 
lacks the authority to operate outside the bounds of applicable 
regulatory provisions, including the guidelines for the 
assignment of disability ratings set forth in 38 C.F.R. § 4.85.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and 
does not dispute the fact that he has a right ear hearing loss 
disability, the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the level 
of his disability does not rise to a rating higher than 0 percent 
at any time since the effective date of service connection on 
February 23, 2008.  See 38 C.F.R. § 4.85(b)-(e); see also 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Fenderson, 12 Vet. 
App. at 125-26.  That is to say, the Veteran's disability has 
been no more than 0 percent disabling since the effective date of 
his award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the Board 
concludes that an initial compensable disability rating for right 
ear hearing loss is not warranted at any time since the effective 
date of service connection on February 23, 2008.  Since the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal 
is accordingly denied.


Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three step 
inquiry:  (1) threshold factor for extraschedular consideration 
is a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate; 
if the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the rating schedule, the assigned schedular 
evaluation is therefore adequate and no  referral is required; 
(2) if the rating schedule is inadequate, then the Board should 
determine whether the veteran's exceptional disability picture 
exhibits factors such as marked interference with employment and 
frequent periods of hospitalization; (3) when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors, then the case must be referred 
to the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for completion of the third 
step-a determination of whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.")

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from his right ear hearing 
loss, and provides for additional or more severe symptoms than 
currently shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See id.  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

An initial compensable disability rating for right ear hearing 
loss, is denied.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for service 
connection for hypertension and an initial disability rating in 
excess of 10 percent for irritable bowel syndrome.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Board notes that, during the pendency of this appeal, in the 
December 2010 video conference hearing, the Veteran's agent 
testified that the Veteran had been awarded for Social Security 
disability benefits based upon his irritable bowel syndrome, PTSD 
and hypertension.  In addition, during this hearing, the agent 
also argued that the Veteran's claim for hypertension was part of 
the issue of irritable bowel syndrome as it was exacerbated by 
it.  Thereafter, in a January 2011 statement, the Veteran's agent 
reported that per their contact with the Social Security 
Administration (SSA), they were informed that VA was to contact 
the payment center of SSA to request all documents and awards 
rendered in the Veteran's SSA claim.  At this time, the agent 
also noted that this information was needed as it was requested 
at the video conference hearing.  

The record does not reflect that efforts have been made to obtain 
any SSA records.  Such efforts are required pursuant to 38 C.F.R. 
§ 3.159(c)(2) (2010).  See also Baker v. West, 11 Vet. App. 163, 
169 (1998) (VA's duty to assist includes obtaining SSA records 
when the veteran reports receiving SSA disability benefits, as 
such records may contain relevant evidence).  Therefore, as these 
SSA records may be relevant to the Veteran's current claims for 
service connection for hypertension and an initial disability 
rating in excess of 10 percent for irritable bowel syndrome on 
appeal, a request should be made to the SSA for any records 
pertaining to the Veteran, including any decisions and any 
medical evidence relied upon in making those decisions.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also finds that, in considering the service treatment 
records showing a January 2008 separation examination in which 
the summary of defects and diagnoses included hypertension, the 
April 2008 VA examination indicating the Veteran had a diagnosis 
of normo-tensive which was noted as associated with hypertension, 
the Veteran's statements that his current hypertension originated 
during his active service, and the agent's testimony that 
hypertension was part of the issue of irritable bowel syndrome as 
it was exacerbated by it, the Board finds that a VA examination 
is necessary to obtain opinions as to whether the Veteran has a 
current hypertension disability which is related to or was caused 
by his active service or which was related to or was aggravated 
by his service-connected irritable bowel syndrome.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters 
v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and 
request copies of all documents pertaining to 
the Veteran, including any decisions and any 
medical records relied upon in making those 
decisions.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The RO/AMC should schedule the Veteran for 
a VA examination by an appropriate specialist 
to determine the current nature and etiology 
of his current hypertension, if found.  The 
claims folder and a copy of this remand are to 
be made available to and reviewed by the 
examiner in connection with the examination, 
to include a copy of this remand and all 
of the service treatment records.  The 
examination report is to contain a notation 
that the examiner reviewed the claims file.  
The examination is to include a review of the 
Veteran's history and current complaints, as 
well a comprehensive evaluation of his 
hypertension condition and any tests deemed 
necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Please specify the diagnosis (or 
diagnoses) for any current cardiovascular 
conditions, to include hypertension.

b.  If the examiner finds the Veteran has a 
diagnosis of hypertension, is it at least as 
likely as not (50 percent or greater 
probability):  (i) that such condition had its 
onset during the Veteran's period of active 
duty from February 2004 to February 2008; or, 
(ii) that such disorder was caused by any 
incident or event that occurred during such 
period?

c.  If the examiner finds that the Veteran has 
a diagnosis of hypertension which did not have 
its onset during his active service or was not 
otherwise related to service, he is asked to 
comment on whether it is at least as likely as 
not (50 percent or greater probability) that 
such condition is related to or was aggravated 
by the Veteran's service-connected irritable 
bowel syndrome.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "as likely" support the 
contended causal relationship; "less 
likely" weighs against a causal 
relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  The claims 
for service connection and an increased 
initial disability rating should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


